REQUESTED BY: Gregg F. Wright, M.D., M.Ed. Director of Health
QUESTION #1: Does the United States Department of Transportation's course for ambulance attendants define the scope of practice of certified ambulance attendants?
QUESTION #2: May the Emergency Medical Technician — Ambulance Attendant (EMT-A) administer emetics?
CONCLUSION #1: No, the scope of practice of any profession is not defined by its course requirements.
CONCLUSION #2: No.
1. The Emergency Medical Services Act, Neb.Rev.Stat. § 71-5109 designates the minimum competency requirements for certification as an ambulance attendant, including successful completion of the U.S. Department of Transportation's 81 hour Emergency Medical Technician Ambulance Course. Mastery of all areas of the course only satisfies a requirement for certification, it does not authorize the practice of all skills thereby acquired. In State ex rel. Johnson v. Wagner, 139 Neb. 471, 297 N.W. 906 (1941), the court ruled that the scope of a practice is to be determined by those who teach and practice it, by lexicographers, by statute and by court decisions and not by course requirements.
2. Although the Emergency Medical Services Act (EMS) does not specifically define the scope of EMT-A practice, the scope is limited when the EMS is read in pari materia with the Emergency Medical Care Act (EMC), Neb.Rev.Stat. § 71-5502 et seq. (Cum.Supp. 1984).
Section 71-5502 defines EMT-I, EMT-II, EMT-Paramedic and EMT-D as persons who are already certified as ambulance attendants but who have fulfilled additional course and clinical requirements as delineated in statutory provisions § 71-5502(9), (10), (11) and (12) respectively. Although all of the above mentioned EMTs are trained in the administration of emetics as a requirement of certification, only the EMT-Paramedic or a trainee therefor is permitted to administer emetics and only under conditions specified in § 71-5520.
Additionally, § 71-5509 requires that EMTs deliver emergency medical care within the scope of their respective certification. Since EMT-As have not satisfied the additional certification requirements of EMT-Paramedics it is our opinion that EMT-As are not authorized to administer emetics.
Very truly yours,
ROBERT M. SPIRE Attorney General
Yvonne E. Gates Assistant Attorney General